Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the third Office Action on the merits of Application 17/116,471 filed on 12/9/20. Claims 2-10 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a locking pin that is mounted on the detent lever body and that can be locked to the sprag so as to restrict the rotation of the detent lever body, does not reasonably provide enablement for having a locking pin that is mounted on the detent lever contact part and that can be locked to the sprag so as to restrict the rotation of the detent lever body.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Figures 1-4 disclose the locking pin (e.g. 221a) being mounted on the detent lever body (e.g. 220a) which his can be locked to the sprag (e.g. 300a) to restrict rotation of the detent lever body. However the specification does not disclose the locking pin being mounted on the detent lever contact part (e.g. 210a). One of ordinary skill in the art would not be able to make and/or use the invention commensurate in scope with these claims. 

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification discloses a detent lever body (e.g. 220) with a locking groove (e.g. 221) in Fig 5, which locks to the sprag (e.g. 300). Fig 5 shows the locking pin (e.g. 320) mounted on the sprag body (e.g. 310). However the specification does not disclose the locking pin being mounted on the detent body in combination with the locking groove. One of ordinary skill in the art would not be able to make/and or use the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
Line 16: “the engine….the supply”
There is insufficient antecedent basis for the claimed limitation.
Claim 7
Line 2: “ a detent lever contact part”
It is unclear if the limitation is the same as is mentioned claim 1 or an additional detent lever contact part is being claimed.
Line 3: “ a detent lever body”
It is unclear if the limitation is the same as is mentioned claim 1 or an additional detent lever body is being claimed.
Claim 9
Line 2: “ a sprag body”
It is unclear if the limitation is the same as is mentioned claim 1 or an additional sprag body is being claimed.
Line 3: “ a locking pin”
It is unclear if the limitation is the same as is mentioned claim 1 or an additional locking pin is being claimed.
Claims 3-6, 8 & 10 are also rejected for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659